Citation Nr: 1117983	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a cardiovascular disorder, to include hypertension.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for chloracne, claimed as a result of herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to August 1970, to include service in the Republic of Vietnam from November 1969 to August 1970.  His discharge under conditions other than honorable from a period of active service from August 28, 1970, to April 11, 1972, has been found to be a bar to payment of benefits based upon that period of service.

This case comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on February 14, 2008, which vacated a November 2006 Board decision as to determinations denying the reopening of claims for cardiovascular disorders and chloracne and remanded these matters for additional development.  The November 2006 Board decision had also reopened a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and that issue was remanded for additional development.  

The underlying issues initially arose from a November 2002 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in August 2006.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in November 2009.  The requested development as to the new and material evidence issues has been substantially completed.

The Veteran's service representative waived additional agency of original jurisdiction review of evidence provided in support of the claims in March 2011.  Although the Veteran provided inconsistent responses in correspondence signed on March 17, 2011, as to whether he had additional evidence to submit in support of his claim ,the Board finds there is no indication based upon a review of the overall record that additional pertinent evidence exists as to the matters addressed in this decision.  Further action prior to appellate review of these issues is not warranted.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1993 rating decision denied entitlement to service connection for a heart disorder, to include hypertension; the Veteran did not appeal.

2.  Evidence added to the record since the  April 1993 rating decision does not raise a reasonable possibility of substantiating a claim for a cardiovascular disorder, to include hypertension.

3.  A November 1995 rating decision denied entitlement to service connection for a skin disorder as a result of herbicide exposure; the Veteran did not appeal.

4.  Evidence added to the record since the November 1995 rating decision does not raise a reasonable possibility of substantiating a claim for chloracne, claimed as a result of herbicide exposure.



CONCLUSIONS OF LAW

1.  New and material evidence was not received and a claim for entitlement to service connection for a cardiovascular disorder, to include hypertension, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence was not received and a claim for entitlement to service connection for  chloracne, claimed as a result of herbicide exposure, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in September 2004, December 2009, and April 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims to reopen and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the April 2010 VA correspondence. 

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

In this case, the available record includes service treatment records, private treatment reports, VA treatment and examination reports, and statements and testimony in support of the claims.  The Board finds the notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  There is no evidence that any additional pertinent treatment records exist requiring VA assistance and no evidence of a cardiovascular disorder other than essential hypertension and peripheral vascular disease.  The Veteran has reported that he had no additional evidence to submit in support of his claims and he has identified no specific records that could substantiate his claims to reopen.  Further attempts to obtain additional evidence would be futile.  

The Court has also held that when making a determination whether submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds based upon the evidence received in this case that there is no reasonable possibility that additional VA assistance could assist the Veteran in substantiating his claims as to the matters addressed in this decision.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.


New and Material Evidence Claims

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war or during peacetime after January 1, 1947, and certain chronic diseases become manifest to a compensable degree within an applicable time period, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that certain disorders, including ischemic heart disease and chloracne (if manifest to a 10 percent degree within one year after last date of exposure), associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes is defined as including myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, and coronary bypass surgery, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

An April 1993 rating decision denied entitlement to service connection for a heart disorder, to include hypertension.  The determination, in essence, found the evidence did not demonstrate a heart disorder including hypertension was manifest to a 10 percent degree within one year of his discharge from his period of honorable service ending in August 1970.  It was noted that he was seen in May 1971, but that there was no evident cardiac pathology.  The Veteran was notified of the decision, but did not appeal.  The decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

A November 1995 rating decision denied entitlement to service connection for a skin disorder as a result of herbicide.  It was noted that there was no evidence of a skin disorder as a result of active service and no evidence of chloracne.  The Veteran was notified of the decision in December 1995, but did not appeal.  The decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The evidence of record at the time of the rating decisions included service treatment records during the Veteran's active duty from September 1968 to August 1970 from which he was honorably discharged.  An August 1970 separation examination revealed normal heart and skin evaluations.  His blood pressure was 138/86.  Service medical records for a second period of active duty from which the Veteran was discharged under conditions other than honorable include a May 1971 report noting blood pressure findings of 160/98, 130/96, and 150/80, but that there was no evident cardiac pathology.  A report dated approximately two weeks later noted his blood pressure was 118/80.  A subsequent May 1971 report noted his blood pressure was 140/90 and in July 1971 his blood pressure was 130/90.  A June 1972 VA examination found the Veteran's skin and cardiovascular system were normal.  His blood pressure was 126/80.  VA treatment records dated in June 1976 show the Veteran complained of chest pain, but that an electrocardiogram (EKG) was within normal limits.  The assessment was non-cardiac, psychosomatic chest pain.  

An October 1979 VA dermatological examination revealed a scar over the mid-sternal region.  It was noted that no other dermatological abnormalities were found upon examination.  VA treatment records dated in October 1981 noted blood pressure findings of 144/100.  The diagnoses included transient high blood pressure. A December 1981 report noted the Veteran complained of high blood pressure, but noted that he was on no medications.  An April 1991 VA treatment report noted a three day history of itching to the right foot and groin.  The diagnosis was rash of undetermined etiology.  

The pertinent evidence added to the claims file since the April 1993 and November 1995 rating decisions include VA medical records showing treatment for essential hypertension onset in May 1998 and diagnoses of peripheral vascular disease and dermatitis.  A September 1995 report noted a two day history of rash to the arms, chest, and back.  The diagnosis was probable allergic rhinitis.  A January 2001 report included a diagnosis of essential hypertension.  A September 2006 VA dermatology service report noted the Veteran had requested an evaluation for chloracne, but that the disorder was not clinically evident.  A skin history was provided which noted calcinosis cutis to the left chest in 1993 and lipoma to the right shoulder in June 2005.  

In testimony provided in April 2004 it was suggested that the Veteran's hypertension was related to medication taken for mental problems.  He also stated that he did not know what caused his skin irritation problems, but that VA gave him lotion for it.  At his personal hearing in August 2006 he testified that he had something like acne on his legs he thought had been a problem while he was in Vietnam.  He stated he was first told that he had high blood pressure in approximately 1972 right after his discharge from service.  

Based upon a comprehensive review of the record, the Board finds the evidence added as to the claims for entitlement to service connection for a cardiovascular disorder, to include hypertension, and for chloracne, claimed as a result of herbicide exposure, does not raise a reasonable possibility of substantiating the claims.  There is no evidence of cardiovascular or skin disorders having been incurred during or as a result of an event, injury, or disease in the Veteran's period of active service from which he was honorably discharged.  There is no competent evidence of ischemic heart disease or chloracne for which a presumption of service connection based upon herbicide exposure may be warranted.  Therefore, the claims for entitlement to service connection may not be reopened.  


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a cardiovascular disorder, to include hypertension; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for chloracne, claimed as a result of herbicide exposure; the appeal is denied.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining service connection claim.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A review of the record reveals that in November 2009 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for additional development.  Although the specific PTSD stressor development action was not completed, the AOJ found that the Veteran's alleged stressor of exposure to enemy gunfire, rocket, and mortar attacks was related to a fear of hostile military or terrorist activity which was consistent with the places, types, and circumstances of his service.  Therefore, the Board finds the additional development as requested in the prior remand is not required.

The Board finds, however, that the November 2009 remand order included specific instructions that the Veteran be scheduled for an examination conducted by a "psychiatrist."  The subsequent record shows the Veteran was provided a VA examination in August 2010, but that the examiner was a clinical psychologist.  It is also significant to note that the examiner found, in essence, that there was no present evidence of PTSD, but did not reconcile the provided opinion with the treatment records providing diagnoses of PTSD and did not indicate whether or not a prior PTSD had resolved during the course of this appeal.  As the examination provided in August 2010 did not comply with the November 2009 remand order and because the record includes conflicting medical opinions, the Board finds further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a VA examination conducted by a psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder as a result of a verified event during active service, to include any such disorder manifest during the appeal period which may have resolved.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluations for PTSD, revised on April 2, 2007.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


